Appeal by defendant from a judgment of the Supreme Court, Kings County, (1) rendered August 22, 1978, convicting him of one count of criminal sale of a controlled substance in the second degree and (2) rendered August 23, 1978, convicting him of a second count of criminal sale of a controlled substance in the second degree, upon a jury verdict and imposing sentence. Judgment affirmed. Whatever errors may have been committed were harmless beyond a reasonable doubt in view of the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.